It seems to this court, that the decree of the district court in question is proper, so far as it relates to the metes, bounds, and quantity of land to be conveyed by the appellants to the appellee. But some doubt arises on the propriety of the report of the commissioners, which is recognized by the decree. All the valuations or assessments it contains are not literally authorized by the act concerning occupying claimants, nor by the order of court under which the commissioners acted; for they appear to have assessed the damages done to the land by the occupants, prior to the commencement of the suit, under the name of rents. But it. also appears that this suit originated prior to the passage of that act, an'd therefore, from the principles of common law, as well as our own constitution, the parties could not be divested, by the legislature, of the right of having it determined according to the then existing rules of law and equity. And this court conceives that at the time the suit was brought, the appellant, Craig, having made the entry for the appellee, he had, from the date of the entry, complete legal notice thereof; and likewise the other appellants, they being parties and privies with him in this cause; consequently, that all rents and profits allowed by the commissioners are justly and legally due to the appellee. It is, therefore, the opinion of this court that the said report of the commissioners ought to be sustained.
Wherefore, it is decreed and ordered, that the said decree of the said district court be affirmed, except that part thereof which relates to the time prescribed for conveying the land, and that the appellants do pay unto the appellee his costs expended in defending this appeal. And it is further decreed and ordered, that the *78suit be remanded to the said court that it may appoint commissioners to estimate the lasting and valuable improvements which have been made by the appellants on the said land, since the first -day of January, 1800, as also the rents and profits, &c.; and also make such further decrees and ordei’S in the suit as law and equity may require, which is ordered to be certified to the said court.